UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1204


AMRIK HENDIAZAD; SEEMIN HENDIAZAD,

                    Plaintiffs - Appellants,

             v.

OCWEN LOAN SERVICING,                    LLC;     MORTGAGE        ELECTRONIC
REGISTRATION SYSTEMS, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-01270-CMH-TCB)


Submitted: October 30, 2020                                 Decided: November 13, 2020


Before WILKINSON and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Amrik Hendiazad, Seemin Hendiazad, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amrik and Seemin Hendiazad appeal the district court’s orders granting the

Defendants’ motion to dismiss and subsequently and summarily denying the Hendiazads’

motion to remand to state court. We have reviewed the record and determine that the

district court erred in denying the Plaintiffs’ remand motion as moot after considering the

merits of the motion to dismiss. Before proceeding to the merits, “[a] federal court must

satisfy itself that it has jurisdictional power to rule on the merits of a case.” Goldsmith v.

Mayor & City Council of Baltimore, 845 F.2d 61, 64 (4th Cir. 1988); see also Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 110 (1998) (“However desirable prompt resolution

of the merits . . . question may be, it is not as important as observing the constitutional

limits set upon courts.”).

       Because the district court should have determined whether it could properly exercise

removal jurisdiction before ruling on the motion to dismiss, we vacate the district court’s

orders and remand for further proceedings. The district court must first determine if it can

properly exercise removal jurisdiction. If so, the district court may then determine the

issues raised in the Defendants’ motion to dismiss. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                              2